Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.279 Filed 07/25/20 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN




UNITED STATES OF AMERICA                   )
                                           )   No. 2:15-CR-20783
                                           )
                                           )   Honorable Sean Cox
                                           )
LEROY CANNON, JR.

____________________________________/

SANFORD A. SCHULMAN                            STEVEN P. CARES
Attorney for Defendant                         U.S. Attorney’s Office
LEROY CANNON                                   211 W. Fort Street
500 Griswold Street, Ste. 2340                 Detroit, MI 48226
Detroit, MI 48226                              313-226-9139
(313) 963-4740                                 Email: steven.cares@usdoj.gov
Fax: (248) 671-0353
Email: saschulman@comcast.net

STEFANIE LAMBERT JUNTTILA
Attorney for Defendant
LEROY CANNON
500 Griswold Street, Ste. 2340
Detroit, MI 48226
(313) 963-4740
Fax: (248) 671-0353
Email: attorneystefanielambert@gmail.com




      DEFENDANT, LEROY CANNON’S RENEWED MOTION FOR
       RESENTENCING AND REQUEST FOR EARLY RELEASE



                                      1
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.280 Filed 07/25/20 Page 2 of 16




      NOW COMES the Defendant, LEROY CANNON JR., by and through his

attorneys, SANFORD A. SCHULMAN, and STEFANIE L. LAMBERT, and states

in support of Motion to Resentence Defendant and Request for Early Release as

follows:

      1.      On May 11, 2016, the defendant, LEROY CANNON JR., pled guilty

to distribution of heroin, in violation of 21 U.S.C. § 841(a)(1).


      2.      On September 14, 2016, this Honorable Court sentenced LEROY

CANNON JR. to a total term of 188 months with 4 years supervised release upon

release from imprisonment.


      3.      Mr. Cannon is serving his sentence at FCI Milan, in Milan, Michigan.

Mr. Cannon has a release date of December 31, 2028.

      4.      Mr. Cannon suffers from diabetes and high blood pressure. (See

Exhibit 1).

      5.      Mr. Cannon’s medical condition makes him a high risk for

Coronavirus (COVID-19) because COVID-19 is particularly harsh on patients with

diabetes and high blood pressure.

      6.      The defendant to respectfully request that his sentence be modified

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19 pandemic.




                                           2
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.281 Filed 07/25/20 Page 3 of 16




      7.      As a result of both his medical status, should Mr. Cannon become

infected, he faces a substantial risk of suffering a severe form of the disease or

even death.

      8.      The defense maintains that the risk COVID-19 poses to Mr. Cannon’s

health amounts to an “extraordinary and compelling” circumstance that warrants

transferring Mr. Cannon to supervised release with a special condition of home

confinement for the duration of his sentence.

      9.      As of July 21, 2020, only twenty-five percent of BOP inmates have

received a COVID-19 test. The BOP has a total of 142,944 inmates in custody, and

only 36,012 tests have been completed or are pending. Additionally, 100 inmates

and staff have died from COVID-19, and there are currently 4,517 inmates and

staff currently positive with COVID-19, and 6,195 inmates in staff that have been

positive for COVID-19 in the past bringing the total to 10,712 of current and past

positive cases of COVID-19 for the twenty-five percent of the population tested.

BOP: COVID-19 Update, July 25, 2020, https://www.bop.gov/coronavirus/.

       10.     As you are aware, COVID-19 is highly contagious and is spreading

at a rapid rate. According to the World Health Organization, the populations most

at risk of suffering a severe form of the disease include “[o]lder people, and those

with underlying medical problems like cardiovascular disease [and] diabetes.”

(People Who Are at Higher Risk for Severe Illness, Centers for Disease Control


                                           3
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.282 Filed 07/25/20 Page 4 of 16




and Prevention, Mar. 22, 2020, https://www.cdc.gov/coronavirus/2019-

ncov/specific-groups/people-at-higher-risk.html). The CDC similarly has

explained that individuals over the age of 65 and people of any age who have

serious underlying medical conditions, including heart conditions, diabetes, and

obesity are at higher risk for severe illness from COVID19. Diabetes and high

blood pressure like Mr. Cannon’s is considered an underlying medical problem

which places him in the vulnerable population.

      11.    Additionally, as of July 24, 2020, there are 85,072 cases and 6,400

deaths due to COVID-19 in Michigan. Coronavirus-Michigan Data, July 24, 2020,

https://www.michigan.gov/coronavirus/0.97553.7-406-9816398173---,00.html.

      12.     As numerous courts have recognized, “[t]he risk of contracting

COVID-19 in tightly-confined spaces, especially jails, is now exceedingly

obvious.” Basank v. Decker, 2020 WL 1481503, at 5 (S.D.N.Y. Mar. 26, 2020).

      One public health expert has explained: “If you wanted to set up a situation

that would promote rapid transmission of a respiratory virus, you would say prison:

it’s close quarters, unsanitary, individuals in frequent contact.” In such situations,

it is “nearly impossible to provide infection control.” (Daniel A. Gross, “‘It

Spreads Like Wildfire’: The Coronavirus Comes to New York’s Prisons,” The

New Yorker, Mar. 24, 2020.




                                           4
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.283 Filed 07/25/20 Page 5 of 16




      Other experts describe the possibility of “accelerated transmission and poor

health outcomes of patients with COVID-19 in prisons and jails” as

“extraordinarily high” due not only to the close quarters in which the inmates

reside, but also the quality and quantity of available medical care and the fact that

hundreds of individuals -- from staff to new arrestees -- enter and leave detention

facilities daily. (Brie Williams, COVID-19 in Correctional Settings, Mar. 22, 2019,

https://www.scribd.com/document/452807558/NY-Press-Conference-Brie-

Williams-Remarks).

      These dangers are not theoretical. During the COVID-19 outbreak in China,

prisons became hotbeds of infection despite stringent control measures, and press

reports indicate that the same is now occurring at FCI Oakdale in Louisiana. (Zi

Yang, “Cracks in the System: COVID-19 in Chinese Prisons,” The Diplomat,

Mar. 9, 2020, https://thediplomat.com/2020/03/cracks-in-the-system-covid-19-in-

chinese-prisons/; Kimberly Kindy, “An Explosion of Coronavirus Cases Cripples a

Federal Prison in Louisiana,” Washington Post, Mar. 29, 2020,

https://www.washingtonpost.com/national/an-explosion-of-coronavirus-cases-

cripples-a-federalprison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-

8670579b863d_story.html.)

      The CDC has recommended that high-risk individuals avoid crowds, keep

space between themselves and others, and stay at home to avoid exposure to the


                                           5
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.284 Filed 07/25/20 Page 6 of 16




virus. (Get Ready for COVID-19, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/get-ready.html.)

      Despite BOP’s best efforts, it is impossible for Mr. Cannon to practice such

“social distancing” to protect himself. In FCI Milan over 100 inmates eat elbow-

to-elbow at the same time, share one large bathroom with a handful of stalls and a

handful of showers, and sleep together in bunks beds only a few feet apart that are

divided principally between two dormitories (as opposed to individual cells). The

two dormitories are separated only by the shared bathroom. There is no place to

self-isolate. In short, measures being taken by BOP cannot help but be

insufficient, and certainly he is unable to have someone clean his living

environment as the CDC suggests.

      13.     Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), this Court may “reduce the

term of imprisonment (and may impose a term of probation or supervised release

with or without conditions that does not exceed the unserved portion of the original

term of imprisonment), after considering the factors set forth in section 3553(a) to

the extent that they are applicable, if it finds that substantial and compelling

reasons warrant such a reduction.”

      14.     Mr. Cannon has exhausted his administrative remedies and requested

relief from the Bureau of Prisons on for home confinement on March 31, 2020. His

request to the Bureau of Prisons was denied.


                                           6
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.285 Filed 07/25/20 Page 7 of 16




      15.    We respectfully submit that Mr. Cannon’s pre-existing health

conditions in combination with the COVID-19 pandemic provide extraordinary

and compelling reasons to modify his sentence to permit his immediate release to

home confinement. See Basank, 2020 WL 1481503 at *5 (The spread of COVID-

19 “is measured in a matter of a single day -- not weeks, months, or years.”).

      16.     Such action by this Court would not be unprecedented. As the

number of COVID-19 cases has grown, courts have increasingly taken action to

protect the health of at-risk inmates and detainees. See United States v.

Campagna, 2020 WL 1489828 (S.D.N.Y. Mar. 27, 2020) (modifying defendant’s

sentence to replace his outstanding term of imprisonment with an equal period of

home incarceration); United States v. Perez, No. 19 Cr. 297 (PAE), Amended

Order, Dkt. No. 62 (S.D.N.Y. Mar. 19, 2020) (temporarily releasing pre-trial

defendant from custody during the public health crisis); Coronel v. Decker, 2020

WL 1487274 (S.D.N.Y. Mar. 27, 2020) (ordering plaintiffs’ immediate release

from ICE custody); Basank v. Decker, 2020 WL 1481503, at *7 (same).

      17.    Mr. Cannon urges this Court take immediate action to protect his

health and safety. Mr. Cannon makes this application knowing that the crimes he

committed were serious. He understands that a substantial term of incarceration

was appropriate. At the time the Court sentenced Mr. Cannon, however,

incarceration posed little risk to his health. In light of this unprecedented change in


                                           7
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.286 Filed 07/25/20 Page 8 of 16




circumstances, we respectfully request that the Court exercise its power to modify

Mr. Cannon’s sentence and direct that he be released to home confinement to serve

the remainder of his sentence.

       WHEREFORE, the Defendant LEROY CANNON JR., by and through his

attorneys, SANFORD A. SCHULMAN, and STEFANIE L. LAMBERT, and

respectfully requests this Honorable Court enter an order resentencing LEROY

CANNON and early release from federal prison for the reason so stated herein.




                                 Respectfully submitted,


                                 /s/ Stefanie Lambert Junttila
                                 Stefanie Lambert Junttila
                                 Attorney for Defendant
                                        LEROY CANNON
                                 500 Griswold St Ste 2340
                                 Detroit, MI 48226-4484
                                 attorneystefanielambert@gmail.com
                                 Phone: (313) 963-4740

Date: July 25, 2020




                                         8
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.287 Filed 07/25/20 Page 9 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN




UNITED STATES OF AMERICA                   )
                                           )   No. 2:15-CR-20783
                                           )
                                           )   Honorable Sean F. Cox
                                           )
LEROY CANNON, JR.

____________________________________/

SANFORD A. SCHULMAN                            STEVEN P. CARES
Attorney for Defendant                         U.S. Attorney’s Office
LEROY CANNON                                   211 W. Fort Street
500 Griswold Street, Ste. 2340                 Suite 2001
Detroit, MI 48226                              Detroit, MI 48226
(313) 963-4740                                 313-226-9139
Fax: (248) 671-0353                            Email: steven.cares@usdoj.gov
Email: saschulman@comcast.net

STEFANIE LAMBERT JUNTTILA
Attorney for Defendant
LEROY CANNON
500 Griswold Street, Ste. 2340
Detroit, MI 48226
(313) 963-4740
Fax: (248) 671-0353
Email: attorneystefanielambert@gmail.com




BRIEF IN SUPPORT OF DEFENDANT, LEROY CANNON’S RENEWED
MOTION FOR RESENTENCING AND REQUEST FOR EARLY RELEASE



                                      9
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.288 Filed 07/25/20 Page 10 of 16




        NOW COMES the Defendant LEROY CANNON JR. by and through his

attorneys, SANFORD A. SCHULMAN, and STEFANIE L. LAMBERT, and states

in support of his Brief in Support of his Renewed Motion to Resentence Defendant

and Request for Early Release as follows:


                           STATEMENT OF ISSUES PRESENTED

   I.      Should this Honorable Court resentence Leroy Cannon and release
           him early from his prison sentence because of COVID-19 and his
           underlying health condition?

              Defendant answers. “Yes.”
              Plaintiff answers: “No.

                                 Statement of Facts

        Defendant Leroy Cannon Jr. was sentenced to a term of (188) months with

four (4) years supervised release upon release from imprisonment.

        Defendant’s current conditions of confinement are putting his health at risk.

Defendant seeks immediate release from confinement as a result of there being no

conditions of confinement sufficient to prevent irreparable injury. Defendant is

currently serving out his 188 month sentence at FCI Milan. Defendant was

sentenced on September 14, 2016 and has a release date of December 31, 2028.

        Mr. Cannon suffers from diabetes and high blood pressure.

        Mr. Cannon is currently at the FCI Milan, a low-security facility that

currently houses over 1300 inmates.


                                          10
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.289 Filed 07/25/20 Page 11 of 16




                                      Argument

       Under the First Step Act, Mr. Cannon is eligible for reduced sentence and

this Court can act sua sponte to adjust downwards Mr. Cannon’s imposed sentence

so that he is eligible for supervised release.

       In addition, the public health recommendation is to release high-risk people

from detention, given the heightened risks to their health and safety (ECF No. 6-1,

PageID.87 (Declaration of Infections Disease Epidemiologist Joseph Amon)). The

only way to prevent serious illness including death is to release all people with low

risk factors.

       Mr. Cannon is housed at FCI Milan, in Milan, Michigan. As the number of

inmates testing positive for COVID-19 increased throughout the jails, and prisons

the Governor of Michigan declared a state of emergency. (Executive Order No.

2020-4). This Order was followed by numerous orders closing Michigan schools

on March 16, 2020, and prohibiting people attending large events in shared spaces

on March 13, 2020. (Executive Order No. 2020-20). Mitigation efforts continued

and people were advised to stay at home and restrictions were placed on the use of

public places from March 22, 2020 through April 13, 2020 (Executive Order No.

2020-20). On March 24, 2020, the Governor temporarily suspended activities that

are not necessary to sustain or protect life through April 13, 2020. (Executive

Order No. 2020-21). The Governor has extended the stay at home/in place orders


                                           11
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.290 Filed 07/25/20 Page 12 of 16




several times to protect the health and safety of Michiganders as the COVID-19

cases continue to climb. Currently, the stay in place order in Michigan is not set to

expire until June 12, 2020. Gov. Gretchen Whitmer extends Michigan stay home

order to June 12, May 22, 2020,

https://www.freep.com/story/news/local/michigan/2020/05/22/stay-at-home-order-

extended-gretchen-whitmer/5245517002/.

      Additionally, as of July 24, 2020, there are 85,072 cases and 6,400 deaths

due to COVID-19 in Michigan. Coronavirus-Michigan Data, July 24, 2020,

https://www.michigan.gov/coronavirus/0.97553.7-406-9816398173---,00.html.

      The COVID-19 virus has directly impacted FCI Milan. According to the

BOP, as of July 21, 2020, only twenty-five percent of BOP inmates have received

a COVID-19 test. The BOP has a total of 142,944 inmates in custody, and only

36,012 tests have been completed or are pending. Additionally, 100 inmates and

staff have died from COVID-19, and there are currently 4,517 inmates and staff

currently positive with COVID-19, and 6,195 inmates in staff that have been

positive for COVID-19 in the past bringing the total to 10,712 of current and past

positive cases of COVID-19 for the twenty-five percent of the population tested.

Additionally, the BOP has stated that there are currently three inmates, and one

staff member at FCI Milan with currently positive with COVID-19. BOP: COVID-

19 Update, July 25, 2020, https://www.bop.gov/coronavirus/. The number of


                                          12
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.291 Filed 07/25/20 Page 13 of 16




COVID-19 positive tests is likely much higher at FCI Milan since only twenty-five

percent of the inmates have received a COVID test.

      A well-known medical professional, Dr. Greifingert, spoke on a similar issue

but relating to ICE facilities. Dr. Greifingert had stated that the only way to

“prevent serious illness including death” in ICE facilities is to “release all people

with risk factors.” (ECF No. 20-3, PageID.374 (Declaration of Dr. Robert B.

Greifingert).) Same can be said about FCI Milan.

      On March 23, 2020, the Centers for Disease Control and Prevention (CDC)

acknowledged that correctional and detention facilities “present unique challenges

for control of COVID-19 transmission among incarcerated/detained persons, staff,

and visitors.” Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities, Centers for Disease Control

(Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/community/correctiondetention/guidance-correctional-detention.html.

[Hereinafter “CDC Guidance 3/23/2020”].

      Specifically, the CDC has noted that many detention conditions create a

heightened risk of danger to its inmates. Risks include low capacity for patient

volume, insufficient quarantine space, insufficient on-site medical staff, highly

congregational environments, inability of most patients to leave the facility, and




                                          13
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.292 Filed 07/25/20 Page 14 of 16




limited ability of incarcerated/detained persons to exercise effective disease

prevention measures (e.g., social distancing and frequent handwashing). Id.

      The only adequate relief for Mr. Cannon is his release from confinement at

FCI Milan. Social distancing, hygiene measures and proper diet are Mr. Cannon’s

only defense against COVID-19. These protective measures are exceedingly

difficult at FCI Milan, if not impossible. Mr. Cannon shares toilets, sinks, phones,

and showers, eats in communal spaces, and is in close contact with other inmates

and officers.

      Social distancing of at least six feet would be impossible at FCI Milan.

Multiple doctors and public health experts across the country and world have

stated that the only viable public health strategy available is risk mitigation.

      In addition, matters are only getting worse in facilities like FCI Milan. On

April 1, 2020, the Rikers Island jail complex’s chief physician acknowledged that

“infections are soaring” despite the facility’s “following Centers for Disease

Control and Prevention guidelines and having moved mountains to protect our

patients.” Miranda Bryant, Coronavirus Spread at Rikers is a ‘Public Health

Disaster’, Says Jail’s Top Doctor, The Guardian (Apr. 1, 2020),

https://www.theguardian.com/us-news/2020/apr/01/rikers-island-jailcoronavirus-

public-health-disaster.




                                           14
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.293 Filed 07/25/20 Page 15 of 16




         No matter what steps are taking at FCI Milan, Mr. Cannon is constantly at

risk of his symptoms getting worse due to his underlying health conditions. The

ongoing COVID-19 pandemic creates a high risk that absent an early release by

this Court, Mr. Cannon will suffer irreparable harm in the form of loss of health or

life as a result of contracting the COVID-19 virus, if he has not already. FCI Milan

is unable to provide proper treatment for those who are experiencing symptoms of

COVID-19 and are not being tested, and their condition could worsen and result in

death.

         The United States Attorney General issued a directive to consider early

release for detainees who do not pose a public safety risk, as minimizing crowded

populations is the only known way to mitigate spread of this pandemic.

Prioritization of Home Confinement as Appropriate in Response to COVID-19

Pandemic, Att’y Gen. (Mar. 26, 2020); Executive Order, No. 2020-29 (COVID-

19) (Mar. 26, 2020).

                                     Conclusion

         Defendant Cannon has a better chance to stay healthy or seek immediate

treatment at a hospital if needed if he were to be released from FCI Milan.

Defendant’s continued confinement at FCI Milan exposes him to greater symptoms

of COVID-19 and possible death due to his underlying condition.




                                          15
Case 2:15-cr-20783-SFC-APP ECF No. 59, PageID.294 Filed 07/25/20 Page 16 of 16




      WHEREFORE, the Defendant LEROY CANNON, by and through his

attorneys, SANFORD A. SCHULMAN and STEFANIE LAMBERT, respectfully

requests this Honorable Court enter an order resentencing LEROY CANNON and

early release from federal prison for the reason so stated herein.

                                 Respectfully submitted,

                                 /s/ Stefanie Lambert Junttila
                                 Stefanie Lambert Junttila
                                 Attorney for Defendant
                                        LEROY CANNON
                                 500 Griswold St Ste 2340
                                 Detroit, MI 48226-4484
                                 saschulman@comcast.net
      Date: July 25, 2020        Phone: (313) 963-4740




                                Certificate of Service


      I, Stefanie Lambert Junttila, attorney at law, certify that on July 25, 2020, I

caused a copy of this pleading to be served upon the Clerk of the Court and

Government via E-file.

                                        /s/ Stefanie Lambert Junttila
                                        STEFANIE LAMBERT JUNTTILA




                                          16
